COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


FOOD LION, LLC AND
 DELHAIZE AMERICA, INC.
                                                                MEMORANDUM OPINION*
v.     Record No. 0931-07-1                                          PER CURIAM
                                                                  SEPTEMBER 4, 2007
PAMELA ANN CENTER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (William B. Pierce, Jr.; Dov M. Szego; William B. Pierce &
                 Associates, PLLC, on briefs), for appellants.

                 (David L. Horne; Jeffrey A. Hunn; Pender & Coward, P.C., on brief),
                 for appellee.


       Food Lion, LLC and its insurer (hereinafter referred to as “employer”) appeal a decision

of the Workers’ Compensation Commission finding that Code § 65.2-708(C) applied in this case

to extend the limitations period contained in Code § 65.2-708(A), and therefore, Pamela Ann

Center’s (claimant) change-in-condition claim was not time-barred. Pursuant to Rule 5A:21(b),

claimant raises the additional question of whether the commission erred in declining to retain

jurisdiction of her claim for permanent partial disability benefits until such time as the degree of

permanency can be determined. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit as to the questions raised by employer and claimant.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Center

v. Food Lion, L.L.C., No. 1229/Delhaize America, Inc., VWC File No. 214-92-48 (Mar. 21,

2007). We dispense with oral argument and summarily affirm because the facts and legal


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-